Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Priority
This application is a is a national phase application under 35 U.S.C. § 371 of International Application No. PCT/US2018/057932, filed October 29, 2018. which claims benefit of priority to US. Provisional Patent Application No, 62/578,263, filed October 27, 2017, and U.S. Provisional Patent Application No. 62/578,768, filed October 30, 2017 that is hereby acknowledged by the Examiner.


Status of the Claims
The amendment dated 08/31/2021 is acknowledged.  Claims 1-9, 31, 41-52 are pending and under examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2021 and 06/9/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.


Claim Objections 
Claims 6, 8-9 and 43-52 are objected to for the following informalities:
Claims 6, 8-9 and 43-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are directed to a method of producing an engineered red blood cell (RBC) comprising: (a) providing an induced pluripotent stem cell (iPSC); (b) modifying said iPSC to express a blood group antigen and/or not express a blood group antigen; and (c) inducing differentiation of said iPSC into an erythroblast and thereafter into a RBC. 
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. 
The grounds for the written description rejection are as follows: the claim reads on a class of engineered red blood cells by function (modifying induced pluripotent stem cell (iPSC)s to express a blood group antigen and/or not express a blood group antigen) and by the structural feature of it simply being an engineered red blood cells without any disclosure of what modifications can be made to the induced pluripotent stem cell (iPSC)s that provides the claim’s functions. However, there is no evidence that all iPSCs would have the required functions.  A skilled artisan would not be apprised of what modifications to make to an iPSC to produce an engineered red blood cell that expresses specific RBC antigens. 
There is some general teaching in the art that some amino acid variations are tolerated without losing a protein’s tertiary structure, but conservation of structure is not necessarily a surrogate for conservation of function.  In terms of function of the genus of polynucleotides that encode polypeptides, they must retain the ability to retain their immunogenicity and be infectious.  Applicant has not provided a structure-function nexus.  The instant claims encompass a genus of modified iPSCs with no detail as to what is to be done to the iPSCs.  Given that there is no identification of any particular portion of the structure that must be conserved, and in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.  The provision of a partial structure and a function without a nexus between the two does not put one in possession of the large genus of variants encompassed by the claims.  Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).  While it is possible to modify iPSCs, and test them for the claimed function, specification must provide an adequate description of the genus.  There is nothing in the claims that limit the iPSCs to any structural feature that does correlate with the required functions. 
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.  In view of the lack of disclosure of how to make the engineered red blood cell comprising modifying iPSCs, the claims are rejected as lacking adequate descriptive support for the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-2, 7, 41 and 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. “Kim” (NATURE COMMUNICATIONS, 2015:1-12) in view of Faria et al., "Faria” (Rev Bras Hematol Hemoter, 2012, 34(3):212-216).
The claims are directed to a plurality of antigenically distinct engineered red blood cells (RBCs), wherein said plurality of RBCs exhibit distinct blood antigen group profiles, including at least two rare blood antigen groups.
Regarding claims 1 and 2, Kim discloses an engineered red blood cell, wherein the recombinant red blood cell (RBC) exhibits a distinct rare blood antigen group profile (abstract; "Here we convert Rh D-positive erythroid progenitor cells into D-negative cells [i.e. D-/D-] using RHD-targeting transcription activator-like effector nucleases (TALENs). After transfection of TALEN encoding plasmids, RHO-knockout clones are obtained. Erythroid-lineage cells differentiated from these knockout erythroid progenitor cells do not agglutinate in the presence of antiD reagents and do not express D antigen, as assessed using flow cytometry. Our programmable nuclease-induced blood group conversion opens new avenues for compatible donor cell generation in transfusion medicine"). 
Kim does not disclose a plurality of engineered RBCs, wherein each RBC exhibits a distinct antigen group profile. However, engineering RBCs with other distinct rare blood antigen groups was known in the art. 
For example, Faria teaches deletion of the GYPB gene results in a U- S- s- phenotype (pg 212 para 1; "Individuals who have the GYPB gene deletion are negative for the S, sand U antigens. However, the S-s-U+ var phenotype, characterized by a weak expression of the U antigen and absence of the S and s antigens on the surface of red blood cells, is associated with mutations in exon 5 [GYPB(NY) variant] or in intron 5 [GYPB(P2) variant] of the GYPB gene"; pg 213 col 2 para 5; "The absence of the 260 bp product amplification in samples phenotyped as S-s- identifies the S-s-U- phenotype related to GYPB gene deletion"). An artisan of ordinary skill in the art would have recognized that the T ALEN gene editing tools of Kim could have been utilized to delete the GYPB gene from erythroid progenitor cells to generate the U- S- s- rare blood antigen profile, enabling using these cells as reagents for characterization of subject blood samples for alloantigen antibody characterization to match with an appropriate blood donor.  With respect to claim 2, the functional characteristics of the prior art are the same of the present invention, thus, it is not inventive and considered obvious for one of ordinary skill in the art to generate a plurality of at least three or more distinct blood antigen groups.
Consequently, it would have been obvious for one of ordinary skill in the art to combine an engineered red blood cell, wherein the recombinant red blood cell (RBC) exhibits a distinct rare blood antigen group profile, D-/D-. as disclosed by Kim, with a second red blood cell (RBC) exhibits a distinct rare blood antigen group profile, U- S- s-, as disclosed by Faria.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because it would have enabled a plurality of antigenically distinct engineered red blood cells (RBCs), wherein said plurality of RBCs exhibit distinct blood antigen group profiles, including at least two rare blood antigen groups.
Regarding claim 7, Kim discloses D -/- (abstract) and Faria discloses U/S/s antigen negative (glycophorin B null) (pg 212 para 1, pg 213 col 2 para 5).
Regarding claim 41, Kim discloses a recombinant red blood cell, wherein the recombinant red blood cell has a surface phenotype D- (abstract).  
Kim does not disclose the red blood cell further comprises a surface phenotype U-, S-,s-. 
However, Faria teaches deletion of the GYPS gene results in a U- S- s- phenotype (pg 212 para 1; pg 213 col 2 para 5). An artisan of ordinary skill in the art would have recognized that the TALEN gene editing tools of Kim could have been utilized to additionally delete the GYPB gene from erythroid progenitor cells to generate the U- S- s- rare blood antigen profile, enabling using the resultant cells [D-, U- S- s-) as reagents for characterization of subject blood samples for alloantigen antibody characterization to match with an appropriate blood donor. 
Consequently, it would have been obvious for one of ordinary skill in the art to combine recombinant red blood cell has a surface phenotype D-, as taught by Kim, with U- Ss-, as disclosed by Faria.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because it would have enabled a D-, U- S- s- reagent cell to be used for characterization of subject and donor blood cells for alloantigens, or using the recombinant cell for transfusion.
Regarding claim 42, Kim discloses a recombinant red blood cell, wherein the recombinant red blood cell is characterized by the absence of at least one or more cell surface antigens on its surface (abstract; D-/D-). 
Kim does not disclose at least one or more cell surface antigens on its surface selected from a U antigen, an S antigen, an s antigen. 
However, Faria teaches deletion of the GYPB gene results in a U- S- s-phenotype and mutation or deletion of exon 5 of GYPB results in a U+ S- s- {pg 212 para 1; pg 213 col 2 para 5). 
An artisan of ordinary skill in the art would have recognized that the TALEN gene editing tools of Kim could have been utilized to delete the GYPB gene from erythroid progenitor cells to generate the U- S- s- rare blood antigen profile, enabling using these cells as reagents for characterization of subject blood samples for alloantigen antibody characterization to match with an appropriate blood donor. 
Consequently, it would have been obvious for one of ordinary skill in the art to combine a recombinant red blood cell, wherein the recombinant red blood cell is characterized by the absence of at least one or more cell surface antigens on its surface, as disclosed by Kim, with at least one or more cell surface antigens on its surface selected from a U antigen, an S antigen, an s antigen, as disclosed by Faria.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because it would have enabled a recombinant red blood cell, wherein the recombinant red blood cell is characterized by the absence of at least one or more cell surface antigen U-, S-, s-.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 3, 4 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. “Kim” (NATURE COMMUNICATIONS, 2015:1-12) in view of Faria et al., "Faria” (Rev Bras Hematol Hemoter, 2012, 34(3):212-216) and further in view of Nakamura (US PGPUB 2014/0024118).  The teachings of Kim and Faria are outlined above and incorporated herein.
Regarding claim 3, Kim discloses erythroid progenitor cells and naturally-occurring isolated RBCs (abstract). 
Neither Kim nor Faria disclose RBCs are immortalized from naturally-occurring isolated RBCs. 
However, Nakamura discloses RBCs are immortalized from naturally-occurring isolated RBCs (para [0002]; "The present invention relates to a human erythroid progenitor cell line and a method for producing human enucleated red blood cells. More specifically, the present invention relates to a method for producing immortalized human erythroid progenitor cells (human erythroid progenitor cell line) from human blood stem cells, and a method for producing human enucleated red blood cells from a human erythroid progenitor cell line obtained by the aforementioned production method"). An artisan of ordinary skill in the art would have recognized that utilizing immortalized cells derived from naturally-occurring isolated RBCs would have enabled large scale production of cells both pre- and post- genetic modification, thus making the cells useful for therapeutic or diagnostic applications.
Consequently, it would have been obvious for one of ordinary skill in the art to combine naturally-occurring isolated RBCs, as disclosed by Kim, with immortalized from naturally-occurring isolated RBCs, as disclosed by Nakamura.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because it would have enabled large scale production of cells both pre- and post- genetic modification, thus making the cells useful for therapeutic or diagnostic applications.
Regarding claims 4 and 5, Kim discloses erythroid progenitor cells and naturally-occurring isolated RBCs (abstract) and Faria teaches deletion of the GYPS gene results in a U- S- s- phenotype (pg 212 para 1; pg 213 col 2 para 5).
Kim nor Faria do not teach transfecting a RBC with a construct expressing a transforming oncoprotein.
Nakamura, however, further discloses that the plurality of RBCs are immortalized by transfecting a naturally-occurring RBC with a construct expressing a transforming oncoprotein (para (0020]; "In addition, it has been revealed that introducing HPV-E6/E7 oncogenes into CD36-positive erythroid progenitor cells can provide a cell line, which grows in a cytokine-dependent manner").  Moreover, Nakamura discloses the cells can be produces by induced pluripotent stem cells (claim 6 of Nakamura).  One of ordinary skill in the art would have been motivated to transfect a RBC with a construct expressing a transforming oncoprotein with a reasonable expectation of success because it would have enabled large scale production of cells both pre- and post- genetic modification, thus making the cells useful for therapeutic or diagnostic applications.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.	
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648